DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 3/22/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1, 3, 5, 11-13, 15-17, 19, 21-25, and 27-31 stand rejected. Claims 2, 4, 6-10, 14, 18, 20, and 26 are cancelled. Claims 1, 3, 5, 11-13, 15-17, 19, 21-25, and 27-31 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 3/22/2021, with respect to 112(b)/112(a) rejections and 112(f) claim interpretations have been fully considered and are persuasive.  The 112(b)/112(a) rejections and 112(f) claim interpretations of claims , 3, 5, 11-13, 15-17, 19, 21-25, and 27-31 has been withdrawn. 

Response to Amendment
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel Aleksynas on 5/5/2021.
The application has been amended as follows: 
Claim 15. The blood purification apparatus according to Claim 1, wherein the concentration change in the discharge solution provides an index that relates the concentration change in the discharge solution to a dialysis amount (Kt/V).
Claim 16. The blood purification apparatus according to Claim 1, wherein the concentration change in the discharge solution provides an index that relates the concentration change in the discharge solution to a urea removal rate (URR).
Claim 23. Cancel
Claim 24. The blood purification apparatus according to Claim 15, including a display device that displays the index 


Reasons for allowance
Claims 1, 3, 5, 11-13, 15-17, 19, 21-22, 24-25, and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: The closest prior art of record are Akita et al. (US2011/0144459; hereinafter “Akita”) in view of Castellarnau et al. (US2012/0228226; hereinafter “Castellarnau”). The combination of Akita and Castellarnau fails to disclose or reasonably suggest the limitations of, “wherein the blood purification apparatus executes a determination process that determines whether or not the treatment conditions are changed, which is repeated until the blood purification treatment is ended; wherein when the determination process determines that the treatment conditions are changed, a first predetermined value, from the multiple first predetermined values, that corresponds to the changed treatment condition is obtained from the storage device that stores each of the multiple first predetermined values corresponding to multiple treatment conditions, and the concentration change in the discharge solution is obtained based on a difference between the first predetermined value from the storage device and the second predetermined value to be detected; and wherein when the determination process determines that the treatment condition is not changed, the concentration change in the discharge solution is obtained based upon the first predetermined value, from the multiple predetermined values, corresponding to the current treatment condition from the storage device and the second predetermined value to be detected.” Specifically, the prior art of record does not indicate, “wherein when the determination process determines that the treatment conditions are changed, a first predetermined value, from the multiple first predetermined values, that corresponds to the changed treatment condition is obtained from the storage device that stores each of the multiple first predetermined values corresponding to multiple treatment conditions”. In other words, when the determination process determines that the treatment conditions are changed, a first value that corresponds to the changed treatment condition is obtained from the storage devices and further corresponds to a treatment condition.
Regarding independent claim 29: The closest prior art of record are Akita et al. (US2011/0144459; hereinafter “Akita”) in view of Castellarnau et al. (US2012/0228226; hereinafter “Castellarnau”). The combination of Akita and Castellarnau fails to disclose or reasonably suggest all the limitations of claim 29. Specifically, the prior art of record does not indicate, “storing initial values, in a storage device, that that are correlated with multiple treatment conditions and stored as multiple first predetermined values, wherein the concentration of the discharge solution is detected under each of the multiple treatment conditions by the concentration detection device; wherein, when the treatment conditions are changed during blood purification treatment by the treatment condition change device, the arithmetic device obtains the concentration change in the discharge solution based on a second predetermined value which is a current measurement value detected under the changed treatment condition and one of the multiple first predetermined values corresponding to the changed treatment conditions among the multiple first predetermined values stored in the storage device so that the blood purification treatment state is monitored in real time; executing a determination process that determines whether or not the treatment conditions are changed, and repeating the determination process until the blood purification treatment is ended; determining that the treatment conditions are changed from a first predetermined value, based on a difference between the first predetermined value from the storage device and the second predetermined value to be detected.” 
Regarding dependent claims 3, 5, 11-13, 15-17, 19, 21-22, 24-25, 27-28, and 30-31: Dependent claims are allowed based on their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779           

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779